MEMORANDUM **
Warren Burnham appeals the denial of his application for disability insurance benefits and supplemental security income disability benefits under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 423, 1381a. We have jurisdiction under 28 U.S.C. § 1291.
Dr. Choo’s treating physician reports and the supplemental report requested by the Administrative Law Judge after remand from the Social Security Appeals Council, and Dr. Borden’s testimony arguably would support Burnham’s claim for benefits. However, we find the stale state of the record, absent further evidence, precludes us from making that determination or from making a contrary determination. Accordingly, this matter is remanded to the Social Security Administration Appeals Council for further development of the record.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.